In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-068 CV

____________________


TWIN HARBORS PROPERTY ASSOCIATION, Appellant


V.


NORMA JEAN ZBRANEK AND ROBERT ZBRANEK, Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CV21511




MEMORANDUM OPINION 
	We have before the Court a "Joint Motion to Set Aside the Trial Court's Judgment
Without Regard to the Merits and Remand the Case to the Trial Court" in which the parties
ask this Court to remand the case to the trial court with instructions to enter a judgment in
accordance with the parties' written settlement agreement.  The Court finds the motion
complies with Tex. R. App. P. 42.1(a)(2).  The parties inform the Court that they have
reached an agreement to vacate the trial court's judgment and remand the case to the trial
court for entry of an order of dismissal consistent with the terms of the parties' agreement.
	It is, therefore, ORDERED that the judgment of the trial court is vacated and the cause
is remanded to the 411th District Court of Polk County, Texas, for further proceedings
regarding the entry of judgment in accordance with the agreement of the parties.  Costs shall
be assessed against the party incurring such costs.
	VACATED AND REMANDED.
								____________________________
								       STEVE McKEITHEN
									     Chief Justice

Opinion Delivered July 27, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.